Citation Nr: 0629933	
Decision Date: 09/21/06    Archive Date: 10/04/06

DOCKET NO.  02-06 929A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to assignment of an initial evaluation in excess 
of 10 percent for a symptomatic scar of the right thigh.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision, which 
granted service connection for a symptomatic scar of the 
right thigh and assigned an initial rating of 10 percent.  


FINDINGS OF FACT

The service-connected symptomatic scar of the right thigh is 
manifested by an area of 1.2 centimeters on the lateral 
aspect of the right thigh with some tenderness, soreness, and 
pain on palpation; it is not associated with underlying soft 
tissue damage and is not productive of limitation of 
function, limited motion, marked interference with 
employment, or frequent periods of hospitalization.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for a symptomatic scar of the right thigh have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.118, Diagnostic 
Code 7804 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  In this regard, the record shows 
that the veteran was sent a VCAA notice letter in March 2004, 
over one year before the initial rating decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Also see 
VAOPGCPREC 7-2004.   The notice complies with the four 
requirements in 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
in that it (1) informs the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) informs the 


claimant about the information and evidence the claimant is 
expected to provide; (3) informs the claimant about the 
information and evidence that VA will attempt to provide on 
his behalf; and (4) requests the claimant provide any 
evidence in his possession that pertains to the claim.  The 
notice letter addressed all four elements.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, the issue is an increased rating and the 
elements of existence of a disability and a connection 
between the veteran's service and the disability have been 
determined in favor of the veteran.  The element of degree of 
disability was provided in the March 2004 VCAA letter.  
Despite the exclusion of the remaining two elements from VCAA 
notice, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, the veteran's status as an honorably discharged 
veteran was previously established.  The element of an 
effective date was not provided in the VCAA letter; however, 
the Appeals Management Center advised the veteran of this 
element in its March 2006 supplemental statement of the 


case.  And in any case, since the Board finds that a higher 
rating is not warranted for the service-connected symptomatic 
scar of the right thigh, an effective date for an increase is 
not an issue before the Board.  In sum, the lack of notice 
has no prejudicial consequence.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  VA 
scheduled the veteran for a VA examination, to address the 
degree of disability associated with the symptomatic scar of 
the right thigh.  There is sufficient medical evidence of 
record to make a decision on the claim on appeal. 

Law and Regulations

Disability ratings are based on schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the current level of disability.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. §4.1.  To determine the current level of 
impairment, the disability must be evaluated in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  The determination of whether an 
increased evaluation is warranted is based on review of the 
entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

The veteran's symptomatic scar of the right thigh is 
currently evaluated as 10 percent disabling under 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (Superficial scars painful on 
examination).

Under the diagnostic code a 10 percent disability evaluation 
is warranted for scars, other than head, face or neck, that 
are superficial and that do not cause limited motion, 
covering an area or areas of 144 square inches or greater 
(Diagnostic Code 7802), or for scars that are superficial and 
unstable (Diagnostic Code 7803), or for scars that are 
superficial and painful on examination (Diagnostic Code 
7804). 

A superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Codes 7802-
7804, Note 2 (2005).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
equipoise or is in support of the claim, it is allowed.  Id.  

38 C.F.R. § 3.321(b)(1) provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  
38 C.F.R. § 3.321 (2005).  

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes:  VA records for 
treatment, and VA examination reports, and his contentions, 
as presented in briefs and Statements of Accredited 
Representative.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 
122 (2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the claimant).

The Board notes at the outset that consideration has been 
given to the Court's determination in Fenderson v. West, 12 
Vet. App. 119 (1999), and whether the 


veteran is entitled to a higher rating for his symptomatic 
scar of the right thigh
for any period of time based on the facts found during the 
appeal period.  In Fenderson, the Court held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  Compare Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  A review of the evidence 
indicates that the veteran does not meet the criteria for a 
higher evaluation for any stage during the period of time in 
question.

Competent evidence shows that the veteran's service-connected 
symptomatic scar of the right thigh is manifested by some 
tenderness, soreness, and pain on palpation.  In order to 
meet the criteria for a higher evaluation, the evidence must 
show that the service-connected symptomatic scar on the right 
thigh is "deep" and involves an area of at least 77 
centimeters (cm.), or it causes limited motion.  38 C.F.R. 
§ 4.118, Diagnostic Code 7801 (2005).  A deep scar is one 
associated with underlying soft tissue damage.  Id., Note 2.  
Competent evidence shows that the veteran has a small scar on 
the lateral aspect of his right thigh, 1.2 centimeters in 
length.  The scar is not fixed to underlying soft tissues and 
there is no evidence of artery, nerve, bone, or joint damage 
from the wound.  There is no additional motion lost as a 
result of the wound.  Consequently, medical findings 
demonstrate that Diagnostic Code 7801 and Diagnostic Code 
7805 (Other scars), which is based on limitation of function, 
is not for application.  Accordingly, assignment of an 
initial rating in excess of 10 percent is not warranted for 
the veteran's symptomatic scar of the right thigh.

As an additional matter, the Board finds that the veteran is 
not entitled to consideration of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1).  The evidence presents no 
record of extraordinary factors, such that the service-
connected symptomatic scar of the right thigh has markedly 
interfered with the veteran's employment or has required 
frequent hospitalizations.  In the absence of such factors, 
the Board is not required to discuss any further the possible 
application of 38 C.F.R. § 3.321(b)(1) for the disability.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 
9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).




ORDER

Assignment of an initial evaluation in excess of 10 percent 
for symptomatic scar of the right thigh is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


